De Haven, J.
The order of September 16, 1891, striking the appellant’s statement on motion for a new trial from the files is a special order made after judgment, and the appeal therefrom not having been taken within sixty days from its date must be dismissed. (Sutton v. Symons, 97 Cal. 475.) The order referred to being itself an appealable order {Calderwood v. Peyser, 42 Cal. 113; Clark v. Crane, 57 Cal. 633) no appeal lies *224from the order refusing to vacate it, and the appeal from this latter order must also he dismissed.
In the absence of the statement the motion for a new trial was properly denied. (Sutton v. Symons, 100 Cal. 576.)
Order denying the motion for a new trial affirmed. The appeals from the order of September 16, 1891, striking the statement from the files, and from the order refusing to vacate the same are dismissed.
McFarland, X,, and Fitzgerald, X, concurred.
Hearing in Bank denied.